Exhibit 10.1

 
SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT dated as of November 12, 2009 (this “Settlement
Agreement”) by and between YA GLOBAL INVESTMENTS, L.P., formerly known as
Cornell Capital Partners, LP (“Investor”), and IVOICE, INC. (“Company”).


Background


Investor and Company have entered into certain financing arrangements evidenced
by, among other things, the following documents, instruments, and agreements
(hereinafter, collectively, together with all other documents, instruments, and
agreements executed in connection therewith or related thereto, the “Financing
Documents”):


(a)  
Securities Purchase Agreement dated as of May 25, 2006 by and between Investor
and Company (as amended, restated, modified, supplemented and/or amended and
restated from time to time, the “SPA”);

 
(b)  
Investor Registration Rights Agreement dated as of May 25, 2006 by and between
Investor and Company (as amended, restated, modified, supplemented and/or
amended and restated from time to time);

 
(c)  
Secured Convertible Debenture dated May 25, 2006, issued by Company to Investor
pursuant to the SPA in the original principal amount of $1,250,000 (as amended,
restated, modified, supplemented and/or amended and restated from time to time,
the  “May 2006 CCP-1 Debenture”);

 
(d)  
Secured Convertible Debenture dated May 11, 2006, issued by Company to Investor
pursuant to the SPA in the original principal amount of $5,544,110 (as amended,
restated, modified, supplemented and/or amended and restated from time to time,
the  “May 2006 CCP-2 Debenture”);

 
(e)  
Secured Convertible Debenture dated May 11, 2006, issued by Company to Investor
pursuant to the SPA in the original principal amount of $503,776 (as amended,
restated, modified, supplemented and/or amended and restated from time to time,
the  “May 2006 CCP-3 Debenture”);

 
(f)  
Amended and Restated Security Agreement entered into and made effective as of
May 25, 2006 by and between Investor and Company (as amended, restated,
modified, supplemented and/or amended and restated from time to time, the
“Security Agreement”);

 
(g)  
Warrant to Purchase Common Stock dated May 25, 2006, Warrant No. CCP-001 issued
by the Company to Investor (“Warrant CCP-1”);

 
(h)  
Warrant to Purchase Common Stock dated May 25, 2006, Warrant No. CCP-002 issued
by the Company to Investor (“Warrant CCP-2”); and

 
(i)  
Warrant to Purchase Common Stock dated May 25, 2006, Warrant No. CCP-003 issued
by the Company to Investor (“Warrant CCP-3” and, collectively, with Warrant
CCP-1 and Warrant CCP-2, the “Warrants”).

 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Debentures and the other Financing Documents.


The Company has paid in full all amounts outstanding under the May 2006 CCP-3
Debenture.  The Company acknowledges and agrees that, in accordance with the
terms and conditions of the May 2006 CCP-1 Debenture, May 2006 CCP-2 Debenture
and the other Financing Documents, it is liable to Investor as follows:  (a)
$1,166,900.00, the aggregate principal amount outstanding under the May 2006
CCP-1 Debenture as of September 14, 2009, (b) $439,308.33, the accrued and
unpaid interest under the May 2006 CCP-1 Debenture as of September 14, 2009, (c)
$811,491.02, the accrued and unpaid interest under the May 2006 CCP-2 Debenture
as of September 14, 2009 and (d) all interest accruing upon the aggregate unpaid
balances under the May 2006 CCP-1 Debenture and May 2006 CCP-2 Debenture from
and after September 14, 2009, and all fees, costs, expenses, and costs of
collection (including attorneys’ fees and expenses) heretofore or hereafter
accrued or incurred by Investor in connection with the Financing Documents,
including, without limitation, all attorney’s fees and expenses incurred in
connection with the negotiation and preparation of this Settlement Agreement and
all documents, instruments, and agreements incidental hereto (hereinafter,
collectively, the “Settlement Documents”).


The Company has requested Investor agree, and Investor has agreed, subject to
the terms and conditions set forth in this Settlement Agreement, to, among other
things, (a) permit the Company to issue to Investor a convertible debenture that
amends and restates in its entirety the May 2006 CCP-1 Debenture, (b) forgive
all accrued and unpaid interest under the May 2006 CCP-2 Debenture, (c) release
its liens on certain Pledged Property and (d) terminate the Warrants.



--------------------------------------------------------------------------------


 
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between Investor and
Company as follows:
 
Agreement


1.  
Company shall (a) pay to Investor an amount equal to Five Hundred Thousand
Dollars ($500,000) in cash in accordance with the wire transfer instructions set
forth below (the “Cash Payment”) and (b) issue to Investor an amended and
restated convertible debenture, substantially in the form of the Amended and
Restated Convertible Debenture attached hereto as Exhibit A (the “Amended and
Restated No. IVOI-1 Debenture”), which Amended and Restated No. IVOI-1 Debenture
shall amend and restate in its entirety the May 2006 CCP-1 Debenture.

 
Investor shall (a) forgive all accrued and unpaid interest under the May 2006
CCP-2 Debenture, (b) release its security interest on certain Pledged Property
and (c) terminate the Warrants.
 
Company shall make the Cash Payment by way of wire transfer of immediately
available funds directed as follows:

 

   Bank Name:    Wachovia Bank     Downtown Financial Center     101 Hudson
Street, NJ1022     Jersey City, NJ 07302     Tel. 201-226-3040    
Contact:  Michael Reynolds   ABA Routing No.: 031201467   Account No.:  
2000031475547   Beneficiary:   YA Global Investments, L.P.

 
Mutual Release


2.  
Company hereby acknowledges and agrees that it has no offsets, defenses, claims,
or counterclaims against Investor, its general partner, and its investment
manager, and each of their respective agents, servants, attorneys, advisors,
officers, directors, employees, affiliates, representatives, investors,
partners, members, managers, predecessors, successors, and assigns
(collectively, the “Investor Parties”) with respect to the Obligations, or
otherwise, and that if Company now has, or ever did have, any offsets, defenses,
claims, or counterclaims against Investor Parties, or any one of them, whether
known or unknown, at law or in equity, from the beginning of the world through
and including the Closing Date, all of them are hereby expressly WAIVED, and
Company hereby RELEASES Investor Parties from any liability therefor.

 
Investor hereby acknowledges and agrees that it has no offsets, defenses,
claims, or counterclaims against Company, and each of its respective agents,
servants, attorneys, advisors, officers, directors, employees, affiliates,
representatives, investors, partners, members, managers, predecessors,
successors, and assigns (collectively, the “Company Parties”) with respect to
the Obligations, or otherwise, and that if Investor now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Company Parties, or any
one of them, whether known or unknown, at law or in equity, from the beginning
of the world through and including the Closing Date, all of them are hereby
expressly WAIVED, and Investor hereby RELEASES Company Parties from any
liability therefor.
 
Ratification of Financing Documents; Cross-Default; Further Assurances


3.  
Company:

 
a.  
Hereby ratifies, confirms, and reaffirms all and singular the terms and
conditions of the Financing Documents.  Company further acknowledges and agrees
that except as specifically amended in this Settlement Agreement and the other
Settlement Documents, all terms and conditions of the Financing Documents and
related instruments and agreements shall remain in full force and effect;

 
b.  
Hereby ratifies, confirms, and reaffirms that the occurrence of a default and/or
event of default under any Financing Document shall constitute a default and/or
event of default under all of the Financing Documents, it being the express
intent of Company that all Financing Documents be cross-defaulted; and

 
c.  
Shall, from and after the execution of this Settlement Agreement, execute and
deliver to Investor whatever additional documents, instruments, and agreements
that Investor may reasonably require in order to correct any document
deficiencies, or to vest the Financing Documents therein or herein more securely
in Investor and/or to otherwise give effect to the terms and conditions of this
Settlement Agreement.

 
 
Lien Release; Further Assurances

 
4.  
Investor hereby acknowledges and agrees that effective on the Closing Date,
other than the security interest and lien granted by the Company to the Investor
with respect to that certain 10% Secured Convertible Debenture dated January 6,
2006 issued by Thomas Pharmaceuticals, Ltd. to the Company in the original
principal amount of $360,000 and all documents, instruments and agreements
related thereto (collectively, the “Thomas Debt Instruments”), all security
interests and liens on any and all assets of Company granted to Investor under
the Security Agreement and the other Financing Documents are hereby terminated
and released.  To effectuate the release of liens and security interests granted
under the Security Agreement and the other Financing Documents, Investor agrees
to execute and deliver to Company, at Company’s sole cost and expense, such
instruments or documents, including, without limitation, releases, discharges,
UCC-3 amendments, mortgage releases and similar documents as Company may
reasonably request, and to deliver any pledged securities in Investor’s
possession to Company.

 

--------------------------------------------------------------------------------


 
 
Affirmative Covenants

 
5.  
Existence, Properties, Etc.  The Company shall do, or cause to be done, all
things, or proceed with due diligence with any actions or courses of action,
that may be reasonably necessary (i) to maintain the Company’s due organization,
valid existence and good standing under the laws of its state of incorporation,
and (ii) to preserve and keep in full force and effect all qualifications,
licenses and registrations in those jurisdictions in which the failure to do so
could have a Material Adverse Effect (as defined below); and (b) the Company
shall not do, or cause to be done, any act impairing the Company’s corporate
power or authority (i) to carry on the Company’s business as now conducted, and
(ii) to execute or deliver this Agreement or any other document delivered in
connection herewith required by the Investor to which it is or will be a party,
or perform any of its obligations hereunder or thereunder.  For purpose of this
Agreement, the term “Material Adverse Effect” shall mean any material and
adverse affect, whether individually or in the aggregate, upon (a) the Company’s
assets, business, operations, properties or condition, financial or otherwise
and (b) the Company’s ability to make payment as and when due of all or any part
of the obligations under the terms and conditions of the Financing Documents
and/or Settlement Documents, as applicable.

 
6.  
Maintenance.  The Company shall maintain its books, accounts and records in
accordance with generally accepted accounting principles consistently applied,
and permit the Investor, its officers and employees and any professionals
designated by the Investor in writing, at any time to visit and inspect any of
its properties, corporate books and financial records, and to discuss its
accounts, affairs and finances with any employee, officer or director thereof.

 
7.  
Payment of Debts, Taxes, Etc.  The Company shall pay, or cause to be paid, all
of its indebtedness and other liabilities and perform, or cause to be performed,
all of its obligations in accordance with the respective terms thereof, and pay
and discharge, or cause to be paid or discharged, all taxes, assessments and
other governmental charges and levies imposed upon it, upon any of its assets
and properties on or before the last day on which the same may be paid without
penalty, as well as pay all other lawful claims (whether for services, labor,
materials, supplies or otherwise) as and when due.

 
8.  
Taxes and Assessments; Tax Indemnity.  The Company shall (a) file all tax
returns and appropriate schedules thereto that are required to be filed under
applicable law, prior to the date of delinquency, (b) pay and discharge all
taxes, assessments and governmental charges or levies imposed upon the Company,
upon its income and profits or upon any properties belonging to it, prior to the
date on which penalties attach thereto, and (c) pay all taxes, assessments and
governmental charges or levies that, if unpaid, might become a lien or charge
upon any of its properties; provided, however, that the Company in good faith
may contest any such tax, assessment, governmental charge or levy described in
the foregoing clauses (b) and (c) so long as appropriate reserves are maintained
with respect thereto.

 
9.  
Compliance with Law and Other Agreements.  The Company shall maintain its
business operations and property owned or used in connection therewith in
compliance with (a) all applicable federal, state and local laws, regulations
and ordinances governing such business operations and the use and ownership of
such property, and (b) all agreements, licenses, franchises, indentures and
mortgages to which the Company is a party or by which the Company or any of its
properties is bound.  Without limiting the foregoing, the Company shall pay all
of its indebtedness promptly in accordance with the terms thereof.

 
10.  
Conduct of Business.  The Company will continue to engage, in an efficient and
economical manner, in a business of the same general type as conducted by it on
the date of this Settlement Agreement.

 
11.  
Notice of Default.  The Company shall give written notice to the Investor of the
occurrence of any default or Event of Default under the Transaction Documents
and/or Settlement Documents, as applicable, or any other agreement of the
Company for the payment of money, promptly upon the occurrence thereof.

 
12.  
Notice of Litigation.  The Company shall give notice, in writing, to the
Investor of (a) any actions, suits or proceedings wherein the amount at issue is
in excess of $50,000, instituted by any persons against the Company, or
affecting any of the assets of the Company, and (b) any dispute, not resolved
within fifteen (15) days of the commencement thereof, between the Company on the
one hand and any governmental or regulatory body on the other hand, which might
reasonably be expected to have a Material Adverse Effect on the business
operations or financial condition of the Company.

 
13.  
Deliver of Thomas Debt Instruments.  The Company shall, within 14 days of the
date hereof, deliver to the Investor, as collateral security, the Thomas Debt
Instruments with original signatures.

 
14.  
Deliver of Debentures/Warrants.  The Investor shall, within 14 days of the date
hereof, deliver to the Company the following documents with original signatures
marked “terminated:”  (a) May 2006 CCP-2 Debenture, (b) May 2006 CCP-3
Debenture, (c) Warrant CCP-1, (d) Warrant CCP-2 and (e) Warrant CCP-3.  In
addition, the Investor shall, within 14 days of the date hereof, deliver to the
Company the May 2006 CCP-1 Debenture with an original signature marked “amended
and restated.”

 
15.  
Delivery of Legal Opinion.  The Company shall, within 5 days of the date hereof,
deliver to the Investor a legal opinion providing, among other things, (a) that
for purposes of Rule 144 (promulgated under the Securities Act of 1933, as
amended), the holding period of the Amended and Restated No. IVOI-1 Debenture
includes the holding period of the May 2006 CCP-1 Debenture, and that the
Investor is not giving any new consideration as such term is defined in
connection with Rule 144, (b) the Amended and Restated No. IVOI-1 Debenture is
issued in accordance with applicable federal securities laws and the Company’s
governing documents and (c) the shares of Common Stock issued in connection with
the conversion of the Amended and Restated No. IVOI-1 Debenture may be issued in
accordance with applicable federal securities laws without restrictive legend
and may be freely sold by the Investor without restrictive legend, provided that
the Investor’s does not hold the status of an affiliate of the Company as
defined in Rule 144.  and has provided the Company’s legal counsel with the
appropriate representation letter affirmatively stating that the Investor is not
an affiliate of the Company as defined in Rule 144.

 

--------------------------------------------------------------------------------


 
 
Negative Covenant

 
16.  
Without the prior express written consent of the Investor, the Company shall
not:  (a) Amend its Certificate of Incorporation or By-Laws; (b) be a party to
any merger, consolidation or corporate reorganization, unless the transaction
results in the shareholders of the Company immediately prior to the contemplated
transaction retaining at least a majority of the shares of outstanding voting
Common Stock of the Company immediately subsequent to the consummation of the
transaction; or (c)  acquire all or substantially all of the assets or stock of,
or any partnership or joint venture interest in, any other person, firm or
entity, unless the transaction results in the shareholders of the Company
immediately prior to the contemplated transaction retaining at least a majority
of the shares of outstanding voting Common Stock of the Company immediately
subsequent to the consummation of the transaction.  Notwithstanding anything to
the contrary contained herein, (i) the Company may issue Common Stock issuable
pursuant to (x) that certain iVoice, Inc. 2005 Stock Incentive Plan, (y) that
certain iVoice, Inc. 2008 Directors’ and Officers’ Stock Incentive Plan and (z)
the Class B Common Stock, $.01 par value per share, (ii) the Company may issue
an equity security pursuant to an agreement to acquire another entity or merge
with another entity into the Company or a subsidiary of the Company whereby (x)
the shareholders of the Company immediately prior to the consummation of the
contemplated transaction retain a majority of the outstanding Common Stock
shares of the Company immediately subsequent to the consummation of the
transaction or (y) the Company holds a majority of the outstanding Common Stock
shares of the subsidiary company immediately subsequent to the consummation of
the transaction and (iii) the Company may consummate a transaction whereby the
other party to the transaction may accumulate a majority of the outstanding
voting Common Stock of the Company based upon revenue performance (i.e., an
earn-out) over time.

 
Conditions Precedent


17.  
The agreements contained herein shall not be effective unless and until each of
the following conditions precedent have been fulfilled, all as determined by
Investor in its reasonable discretion (the date on which all conditions
precedent have been fulfilled, as determined by Investor in its reasonable
discretion, the “Closing Date”).

 
a.  
Investor shall have received the Cash Payment in accordance with Section 1
hereto;

 
b.  
Company shall execute and deliver to the Investor the Amended and Restated No.
IVOI-1 Debenture and the Amended and Restated No. IVOI-1 Debenture shall be in
full force and effect;

 
c.  
Company and Investor shall enter into a Second Amendment to Amended and Restated
Security Agreement pursuant to which, among other things, the definition of
Pledged Property shall be amended to reflect the release of liens and security
interests contemplated by this Settlement Agreement;

 
d.  
All action on the part of Company necessary for the valid execution, delivery,
and performance by Company of this Settlement Agreement and the other Settlement
Documents shall have been duly and effectively taken, and Investor shall have
received from Company: (i) copies, certified by a duly authorized officer of
Company to be true and complete as of the date hereof, of each of (a) the
governing documents of Company as in effect on the date hereof, (b) the
resolutions of Company authorizing the execution and delivery of this Settlement
Agreement, the other documents executed in connection herewith and the Company’s
performance of all of the transactions contemplated hereby, and (c) an
incumbency certificate giving the name and bearing a specimen signature of each
individual who shall be so authorized; and (ii) such other evidence satisfactory
to Investor that all such actions on the part of Company have been duly and
effectively taken;

 
e.  
This Settlement Agreement, and the other Settlement Documents, shall be executed
and delivered to Investor by the parties thereto, shall be in full force and
effect and shall be in a form and substance satisfactory to Investor.

 
Costs and Expenses


18.  
Company shall reimburse Investor on demand for any and all unreimbursed costs,
expenses, and costs of collection (including attorneys’ fees and expenses)
heretofore or hereafter incurred by Investor in connection with the protection,
preservation, and enforcement by Investor of its rights and remedies under the
Financing Documents, this Settlement Agreement and/or the other Settlement
Documents, provided, however, notwithstanding anything to the contrary contained
herein or in any of the Financing Documents, each party shall bear its own costs
with respect to the negotiation and preparation of this Settlement Agreement and
the other Settlement Documents.

 
Representations, Warranties, and Covenants


19.  
Company hereby represents, warrants, and covenants to Investor as follows:

 
a.  
The execution and delivery of this Settlement Agreement and the other Settlement
Documents by Company and the performance by Company of its obligations and
agreements under this Settlement Agreement, the other Settlement Documents and
the Financing Documents are within the authority of Company, have been duly
authorized by all necessary corporate proceedings, if applicable, on behalf of
Company, and do not and will not contravene any provision of law, statute, rule
or regulation to which Company is subject or, if applicable, any of Company’s
charter, other organization papers, by-laws or any stock provision or any
amendment thereof or of any agreement or other instrument binding upon Company.

 
b.  
This Settlement Agreement, the other Settlement Documents and the Financing
Documents constitute legal, valid and binding obligations of Company,
enforceable in accordance with their respective terms.

 

--------------------------------------------------------------------------------


 
c.  
No approval or consent of, or filing with, any governmental agency or authority
is required to make valid and legally binding the execution, delivery or
performance by Company of this Settlement Agreement, the other Settlement
Documents or any of the Financing Documents.

 
d.  
Company has performed and complied in all material respects with all terms and
conditions herein required to be performed or complied with by Company prior to
or at the time hereof, and as of the date hereof, to the best knowledge of
Company, no default and/or event of default has occurred and is continuing under
any of the Financing Documents.

 
e.  
The representations and warranties contained in the Settlement Documents and the
Financing Documents were true and correct in all material respects at and as of
the date made and are true and correct as of the date hereof, except to the
extent of changes occurring in the ordinary course of business that singly or in
the aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date.

 
f.  
Company has read and understands each of the terms and conditions of this
Settlement Agreement and the other Settlement Documents and confirms that it is
entering into this Settlement Agreement and the other Settlement Documents
freely and voluntarily, without duress, after having had an opportunity for
consultation with independent counsel of its own selection, and not in reliance
upon any representations, warranties, or agreements made by Investor and not set
forth in this Settlement Agreement or the other Settlement Documents.

 
g.  
The Amended and Restated No. IVOI-1 Debenture is being issued solely in exchange
for the May 2006 CCP-1 Debenture and that for the purposes of Rule 144, the
Amended and Restated No. IVOI-1 Debenture shall be deemed to have been acquired
at the same time as the surrendered May 2006 CCP-1 Debenture, which is May 25,
2006, more than one year prior to the date hereof.

 
Notices
 
20.  
Any communication between Investor and Company shall be made in accordance with
the Financing Documents.

 
Jury Trial Waiver


21.  
Company and Investor hereby make the following waiver knowingly, voluntarily,
and intentionally, and understand that the other, in entering into this
Settlement Agreement, is relying on such a waiver:  COMPANY AND INVESTOR EACH
HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT OF, ANY RELATIONSHIP BETWEEN COMPANY, OR ANY OTHER PERSON, AND INVESTOR.

 
Entire Agreement


22.  
This Settlement Agreement shall be binding upon Company and Company’s employees,
representatives, successors, and assigns, and shall inure to the benefit of
Investor and Investor’s successors and assigns.  This Settlement Agreement and
the other Settlement Documents incorporate all of the discussions and
negotiations between Company and Investor, either expressed or implied,
concerning the matters included herein and in such other documents, instruments
and agreements, any statute, custom, or usage to the contrary
notwithstanding.  No such discussions or negotiations shall limit, modify, or
otherwise affect the provisions hereof.  No modification, amendment, or waiver
of any provision of this Settlement Agreement, or any provision of any other
document, instrument, or agreement between Company and Investor shall be
effective unless executed in writing by the party to be charged with such
modification, amendment, or waiver, and if such party be Investor, then by a
duly authorized officer thereof.

 
Construction of Agreement


23.  
In connection with the interpretation of this Settlement Agreement and the other
Settlement Documents:

 
a.  
All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of the State of New Jersey and are intended to take
effect as sealed instruments.

 
b.  
The captions of this Settlement Agreement are for convenience purposes only, and
shall not be used in construing the intent of Investor and Company under this
Settlement Agreement.

 
c.  
In the event of any inconsistency between the provisions of this Settlement
Agreement and any other document, instrument, or agreement entered into by and
between Investor and Company, the provisions of this Settlement Agreement shall
govern and control.

 
d.  
Investor and Company have prepared this Settlement Agreement and the other
Settlement Documents with the aid and assistance of their respective
counsel.  Accordingly, all of them shall be deemed to have been drafted by
Investor and Company and shall not be construed against either Investor or
Company.

 
Illegality or Unenforceability


24.  
Any determination that any provision or application of this Settlement Agreement
is invalid, illegal, or unenforceable in any respect, or in any instance, shall
not affect the validity, legality, or enforceability of any such provision in
any other instance, or the validity, legality, or enforceability of any other
provision of this Settlement Agreement.

 

--------------------------------------------------------------------------------


 
Counterparts


25.  
This Settlement Agreement may be executed in multiple identical counterparts,
each of which when duly executed shall be deemed an original, and all of which
shall be construed together as one agreement.  This Settlement Agreement will
not be binding on or constitute evidence of a contract between the parties
hereto until such time as a counterpart has been executed by such party and a
copy thereof is delivered to each other party to this Settlement Agreement.

 

 
 
[Remainder of Page Left Intentionally Blank]
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Settlement Agreement has been executed as of the date
first set forth above.


YA GLOBAL INVESTMENTS,
L.P.,                                                                           IVOICE,
INC.
f/k/a Cornell Capital Partners, LP


By: Yorkville Advisors, LLC,
its                                                                           By:______________________________
Investment
Manager                                                                                                                 
  duly authorized
                             Name:
                             Title:
By:______________________________
                     duly authorized
Name:
Title:
 
 




 

 
 

--------------------------------------------------------------------------------

 

Exhibit “A”
Amended and Restated No. IVOI-1 Debenture


 
 
 



 
 

--------------------------------------------------------------------------------

 
